DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, and 8-14 are pending, claims 2 and 7 have been cancelled, and claims 1, 3-6, and 8-14 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the support element is folded open” (in claim 1) and “electrical functional and supply channels…are guided through the joint forming the pivot axis” (in claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical unit” in claims 1 and 9; “a guiding device” in claim 5; “a sealing element” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1 recites “support element is folded open”. However, the specification does not disclose the support element “folded open”, but rather discloses “fold out/extend” ([0021]). Therefore, claim 1 fails to comply with the written description. Claims 3-6, 8, and 11 are rejected due to their dependency on claim 1.
Claim 4 recites “electrical functional and supply channels …are guided through the joint forming the pivot axis into the endoscope head”. However, the specification does not disclose these channels are guided through the joint itself ([0041]; Specification). Additionally, the figures do not show these channels running through the joint itself (see 6, figure 4). Therefore, claim 4 fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the limitation “the endoscope-integral type or of the endoscope-adaptive type in the form of an additional endoscope-head attachment” is unclear. It is unclear what the structure is suppose to be and how it adds to the claim. 
Regarding claim 1, the limitation “the lateral or retrograde orientation…at a side defining the lateral or retrograde orientation” is unclear. It is unclear how this orientation can be “at a side” that also defines that particular orientation.
Regarding claim 1, the limitation “does not contact the working channel, when the endoscope head…prograde orientation” is grammatically unclear. It is unclear when the support element is in the first position.
Regarding claim 12, the limitation “the working channel…when pivoted” is unclear. It is unclear since a direction of an orientation is being compared to the a location of the “lateral side”.
The term “relative” or “relatively” in claims 1, 6, and 9 is a relative term which renders the claim indefinite. The term “relative” or “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The orientation/pivoting becomes indefinite due to "relative" or "relatively".
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites a limitation “a joint…in said edge region” that is previously recited in claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (WO 2015/171113), in view of Saadat (US 2017/0231474) and Dahmen (US 2012/0123212).
Regarding claim 1, Mihara discloses an endoscope head (see 200, figure 1) of the endoscope-integral type or of the endoscope-adaptive type in the form of an additional endoscope-head attachment (see 112b rejection above), the endoscope head comprising at least: - an optical unit (this element is interpreted under 35 USC 112f as an imaging sensor |  CCD camera 12, figure 1a) for image transfer; and - a working channel (instrument guide hole 10, figure 1) for the guidance of medical tools and/or through-flow of media (operating forceps 14, figure 1), wherein: the endoscope head has an internal pivoting device comprising a joint (see location of pivot 6, figure 1), which defines a pivot axis and is adapted to couple a distal portion of the endoscope head pivotably around said pivot axis relative to a proximal portion of the endoscope head that is adjacent to said distal portion of the endoscope head (see figure 1), wherein the pivoting device is designed to pivot at least the distal portion of the endoscope head around the pivot axis from a prograde orientation into a lateral or a retrograde orientation (see figure 1), the lateral or retrograde orientation being arranged in an edge region of a cross- sectional area of the endoscope head at a side defining the lateral or retrograde orientation (see figure 1), and wherein the optical unit and the working channel are coupled directly or indirectly to the pivoting device such that they are pivotable together with at least the distal portion of the endoscope head while a relative orientation of the optical unit and the working channel with respect to each other is maintained (see figure 1). Mihara is silent regarding- a light source; and the endoscope head further comprises a kinking prevention device comprising a support element which defines a support surface for supporting the working channel and which is hinged to the endoscope head in an area between the distal portion of the endoscope head and the proximal portion of the endoscope head and between the working channel and the side defining the lateral or retrograde orientation, wherein the support element is in a first position, in which the support surface extends laterally and does not contact the working channel, when the endoscope head is in the prograde orientation, and in a second position, in which the support element is folded open towards the working channel such that the support surface is oriented in a lateral direction and contacts and supports the working channel on a side of the working Page 2 of 9Appln. No.: 16/604,741KBO-100USAmendment Dated November 30, 2021Reply to Office Action of August 3, 2021channel facing towards the lateral or retrograde orientation, when the distal portion of the endoscope head is in the lateral or retrograde orientation.  
Saadat teaches a device (1200, figure 12a) with an imaging assembly (1214, figure 12a). The imaging assembly includes an imaging sensor and a light element ([0089]). The imaging sensor may be a CMOS or a CCD imaging sensor ([0089]). The light element may include one or more LEDs ([0089]).
Dahmen teaches an endoscope with a guide device (60, figure 6) and light conductor (30, figure 6), where the light conductor can be pivoted (see figures 6-7). The guide device is secured on an axle (68, figure 6) and can pivot with it around the pivot axis (38, figure 6; [0091]). The guide device comprises a mounting device (66, figure 6), where the mounting device ensures a uniform curvature of the elastic portion of the light conductor ([0093]).
and the endoscope head further comprises a kinking prevention device (see 60 and 66, figures 6-7; Dahmen) comprising a support element (see 66, figures 6-7; Dahmen) which defines a support surface for supporting the working channel and which is hinged (see 60, figures 6-7; Dahmen) to the endoscope head in an area between the distal portion of the endoscope head and the proximal portion of the endoscope head and between the working channel and the side defining the lateral or retrograde orientation (60, figures 6-7; Dahmen would be located between 6 and 10, figure 1; Mihara), wherein the support element is in a first position (see figure 6; Dahmen), in which the support surface extends laterally and does not contact the working channel, when the endoscope head is in the prograde orientation, and in a second position, in which the support element is folded open towards the working channel such that the support surface is oriented in a lateral direction and contacts and supports the working channel on a side of the working channel facing towards the lateral or retrograde orientation (see figure 7; Dahmen), when the distal portion of the endoscope head is in the lateral or retrograde orientation (see figure 7; Dahmen).  
Regarding claim 3, Mihara further discloses the working channel is arranged in or on the endoscope head on a side of the endoscope cross-section opposite the pivot axis of the pivoting device (see 10, figure 1; Mihara).  
Regarding claim 4, Mihara and Saadat further disclose electrical functional and supply channels of the optical unit and of the light source (CCD camera 12, figure 1a [0029]; Mihara | LEDs [0089]; Saadat | the Examiner interpreted there to be electrical channels for carrying power to and data from the CCD camera and LEDs) are guided through the joint forming the pivot axis into the endoscope head (see figure 1; Mihara | the Examiner interpreted the portion of 100 with the joint 6 to have the electrical functional and supply channels of the optical unit and the light source guided through it).  
Regarding claim 6, Mihara, Saadat, and Dahmen disclose all of the features in the current invention as shown above for claim 1. They are silent regarding a sealing element, which can be reversibly extended in a longitudinal direction of the endoscope and which connects the pivoting device to a proximally adjacent endoscope head or shaft portion, to which the pivoting device can be relatively pivoted, and which seals the pivoting space of the pivoting device in the lateral or retrograde orientation thereof with respect to an environment.  
Saadat further teaches a distal articulated segment (5, figures 6) with relief slits (31, figures 6) to facilitate lateral deflection ([0070]).

Regarding claim 8, Mihara further discloses said endoscope head is designed to be detachably fastened (two or more arm assemblies 2 connected to one another [0028]; see 2, figure 7 of Mihara | the Examiner interpreted the arm assemblies 2 to be detachably fastened to one another) as an endoscope head adapter to an endoscope head surface or an endoscope shaft of an endoscope (proximal portion of 100 after the distalmost 200, figure 1) and to be operatively coupled to anPage 3 of 9Appln. No.: 16/604,741KBO-100US Amendment Dated November 30, 2021Reply to Office Action of August 3, 2021endoscope-internal optical unit and/or an endoscope-internal lighting means and/or an endoscope-internal working channel (see 10, figure 1) of said endoscope.  
Regarding claim 11, Saadat further teaches the sealing element has a tubular or bellows-like shape (see tubing/material of 5, figures 6; Saadat).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mihara (WO 2015/171113) and Saadat (US 2017/0231474) and Dahmen (US 2012/0123212) as applied to claim 1 above, and further in view of Abou El Kheir (US 2018/0184887).
Regarding claim 5, Mihara, Saadat, and Dahmen disclose all of the features in the current invention as shown above in claim 1. They are silent regarding a guiding device, which is designed to indicate the orientation of the pivoting device and/or of a distal working channel exit.  
Abou El Kheir teaches a laser pointer (88, figure 20) mounted on an endoscopic device ([0202]). The laser pointer determines the changes in endoscope-to-target distance ([0202]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope head to have a laser pointer as taught by Abou El Kheir. Doing so would allow for determining the changes in endoscope-to-target distance ([0202]). The modified endoscope head would have a guiding device (this element is interpreted under 35 USC 112f as a sight or light/laser pointer | 88, figure 20; Abou El Kheir), which is designed to indicate the orientation of the pivoting device and/or of a distal working channel exit ([0202]; Abou El Kheir). 

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (WO 2015/171113), in view of Saadat (US 2017/0231474).
Regarding claim 9, Mihara discloses an endoscope (see figure 1) having a flexible shaft (see figure 7; multiple actuatable arm assemblies 2 | the Examiner interpreted the shaft to be “flexible” since there are multiple points of actuation), which being an actively-bendable distal shaft portion (see multiple points of actuation; figure 7), and a number of functional and supply channels (the Examiner interpreted there to be electrical channels for carrying power to and data from the CCD camera [0029]; also see figure 1 for the shaft connected to 12), which can be connected to an operating station (the proximal end of 100, figure 1 | actuation mechanism…control one or more of the end effectors, other tools, etc [0030]), wherein the endoscope further comprises an endoscope head (200, figure 1) of the endoscope-integral type or of the endoscope-adaptive type in the form of an additional endoscope-head attachment, wherein the endoscope head is arranged distally with respect to the deflecting portion (see distalmost arm assembly 2 with respect to the proximal arm assemblies, figure 7), is structured differently than the deflecting portion and comprises at least: - an optical unit (this element is interpreted under 35 USC 112f as an imaging sensor | CCD camera 12, figure 1a);  - a working channel for the guidance of medical tools and/or through-flow of media (instrument guide hole 10, figure 1); and - an internal pivoting device (see location of pivot 6, figure 1), which comprises a joint  (see location of pivot 6, figure 1) defining a pivot axis arranged substantially in an edge region on one side of a cross-sectional area of the endoscope head (see figure 1), with the pivot axis extending essentially tangentially with respect to an edge in said edge region (see figure 1), wherein the internal pivoting device couples at least a distal portion of the endoscope head to a proximal portion of the endoscope head or to a distal portion of the endoscope shaft (see figure 1), such that at least the distal portion of the endoscope head is pivotable around said pivot axis from a prograde orientation into a lateral or a retrograde orientation (see figure 1), wherein the internal pivoting device further comprises a control cable (use one or more of a plurality of cables…to achieve controlled movement of the manipulator arms and/or end effectors [0051]) which has a distal cable portion connected to at least the distal portion of the endoscope head for controlling pivoting of at least the distal portion of the endoscope head (use…cables [0051] | it is well known in the art that cable would be attached to the pivot/joint for actuation), said control cable being provided to control the pivoting of at least the distal portion of the endoscope head independently from a deflection control of the deflecting portion (one or more of a plurality of cables [0051] | there are multiple cables to control the pivoting of the distal portion of the endoscope head separate/independent from the deflection of the deflection portion), and wherein the optical unit and the working channel are coupled directly or indirectly to the pivoting device such that they are pivotable together with at least the distal portion of the endoscope head while a relative orientation of the optical unit and the working channel with respect to each other is maintained (see figure 1).  Mihara is silent regarding - a light source.
Saadat teaches a device (1200, figure 12a) with an imaging assembly (1214, figure 12a). The imaging assembly includes an imaging sensor and a light element ([0089]). The imaging sensor may be a CMOS or a CCD imaging sensor ([0089]). The light element may include one or more LEDs ([0089]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope head of Mihara with a light element as taught by Saadat. Doing so would provide the imaging assembly/optical unit with corresponding illumination for imaging ([0089]; Saadat).
Regarding claim 12, Mihara further discloses the working channel is arranged on a lateral side of the endoscope head which is opposite to a direction of the lateral or retrograde orientation of the endoscope head when pivoted (see figure 1).  
Regarding claim 13, Mihara further discloses the control cable is exactly one single control cable connected to at least the distal portion of the endoscope head to control the pivoting of said distal portion of the endoscope head (use one or more of a plurality of cables…to achieve controlled movement of the manipulator arms and/or end effectors [0051]).  
Regarding claim 14, Mihara further discloses the internal pivoting device comprises a joint (see location of pivot 6, figure 1) defining a pivot axis arranged substantially in an edge region on one side of a cross-sectional area of the endoscope head, with the pivot axis extending essentially tangentially with respect to an edge in said edge region (see 35 USC 112b and 112d rejection above | see figure 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mihara (WO 2015/171113) and Saadat (US 2017/0231474) as applied to claim 9 above, and further in view of Spivey (US 2010/0056861).
Mihara and Saadat disclose all of the features in the current invention as shown above in claim 9. They are silent regarding a rotary transmission for rotating a distal portion of the endoscope or of the endoscope head about its longitudinal axis.  
Spivey teaches a surgical device with a rotatable end cap (102, figure 2) and collar (104, figure 2). The end cap may be actively rotated with a translating mechanism (806, figure 8a). The collar has an inner sleeve (804, figure 8a) and an outer sleeve 
It would have been obvious to modify the endoscope with the translating mechanism (806 and 808, figure 8a), the actuating mechanism (822 and 824, figure 8a), and collar (104, figure 2 | with inner sleeve 804 and outer sleeve 802, figure 8a) proximally adjacent to the joint (pivot 6, figure 1; Mihara) as taught by Spivey. Doing so would allow the distal portion of the endoscope (the distalmost one of 200, figure 1; Mihara) to rotate about its longitudinal axis (see figure 2; Spivey). The modified endoscope would have a rotary transmission (802, 804, 806, 808, 810, figure 8a; Spivey) for rotating a distal portion of the endoscope or of the endoscope head about its longitudinal axis (the distalmost one of 200, figure 1; Mihara).  

Note to Applicant
The Examiner suggests amending the claims for one independent claim (and corresponding dependent claims) to focus on the endoscope/endoscope head as an endoscope cap/adapter/hood, and the other independent claim (and corresponding dependent claims) to focus on the endoscope/endoscope head as an integral part/distal . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 15, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795